FILE COPY

SHERRY RADACK                                                                       CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                      CLERK OF THE COURT

TERRY JENNINGS                                                                     JANET WILLIAMS
EVELYN KEYES                                                                        CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                       Court of Appeals                            PHONE: 713-274-2700
                                                                                   FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                        First District                              www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066

                                               June 3, 2015

 Benny Joseph Walker
 #01877490 TDCJ
 Allred Unit
 2110 F.M. 369 North
 Iowa Park, TX 76367

   RE:     Court of Appeals Number: 01-13-00739-CR, 01-13-00740-CR, 01-13-00741-CR,
                                    01-13-00742-CR,
           Trial Court Case Number: 16407, 16408, 16409, 16410

   Style: Benny Joseph Walker v. The State of Texas

            This is to acknowledge your communication received May 11, 2015. Our Court does not
   provide free copies of any documents without prepayment of costs and postage. The fees
   associated with obtaining copies of court records are as follows: ten cents ($0.10) per page for
   the first 50 pages, and 50 cents ($0.50) per page thereafter. Certified copies including certificate
   and seal certification are one dollar ($1.00) per page with a five dollar ($5.00) minimum.

           The costs for your request is/are (delete one) as follows:

           Reporter’s records: 1695 pgs., (1645 x .50) $822.50 + (50 x .10) 5 = $827.50
           Clerk’s records: 3767 pgs., $1,883.50
           Briefs: 86 pgs., $43.00
           Opinion: 23 pgs., $11.50
           Shipping fee: $14.13
           Total Cost: $2,779.63


           Please make the cashier’s check or money order payable to Court of Appeals, First
   District of Texas.

                                                         Sincerely,




                                                         Christopher A. Prine, Clerk of the Court
                                                         By Jesse Rodriguez, Deputy Clerk IV